DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
Allowable Subject Matter
Claims 1, 3-15, 17-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, when considered as a whole, is allowable over prior art of record. Specifically, prior art of record does not clearly teach or render obvious the limitation(s) of: 
“One or more processors configured to detect a change in the received infrared image data that is indicative of a nonzero amount of change in the captured infrared radiation of the target scene: wherein
if the detected change exceeds a threshold: 
temporarily adjust the first filtering parameter of the first filtering process to a third filtering parameter in response to the detected change for an amount of time to reduce the influence of infrared images from the first plurality of infrared images captured at a time prior to the detected change; and/or 
temporarily adjust the second filtering parameter of the second filtering process to a fourth filtering parameter in response to the detected change for an amount of time to reduce the influence of infrared images from the first plurality of infrared images captured at a time prior to the detected change;
if the detected change does not exceed the threshold, then:
do not cause the temporary adjustment of the first filtering parameter of the first filtering process to the third filtering parameter for the amount of time based on the detected change having not exceeded the threshold; and 
do not cause the temporary adjustment of the second filtering parameter of the second filtering process to the fourth filtering parameter for the amount of time based on the detected change having not exceeded the threshold.”
Claims 11 and 19 are allowable over prior art of record for the same reason discussed above for claim 1.
Other claims are dependent claims thus are allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484